ANSTEAD, Judge.
This is an appeal of an order denying appellants’ motion to dismiss or transfer on the grounds of improper venue. This case represents an excellent example of the degree to which the process of appellate review is enhanced when the trial court sets out its findings of fact and conclusions of law in a written disposition of the cause. We find no error in the findings and conclusions of the trial court and accordingly affirm for the reasons set out in the order on appeal.
LETTS, C.J., and BERANEK, J., concur.